Citation Nr: 1221482	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic sinus disability, including rhinitis, to include as secondary to service-connected nasal deformity with scar on bridge of nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to April 1971. 

This matters comes before the Board of Veterans' Appeals (VA) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.  In his substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) and a Board videoconference hearing.  The DRO hearing request was cancelled by the Veteran in January 2011 and he testified at a Board videoconference hearing in April 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a chronic sinus disability, including rhinitis, which he contends is secondary to his service-connected nasal deformity with scar on bridge of nose.  

In this regard, the Board observes that service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has submitted numerous medical opinions in support of his claim.  A May 2009 statement from his VA primary care physician opined that the Veteran "suffers from chronic rhinitis/sinusitis caused by his deviated septum and reconstruction and rhinoplasties (2)."  In another, February 2010 statement, this physician concluded that, after review of the service treatment records (STRs) and his two surgeries to correct his deviated septum problem, "it is my medical opinion that [it] is more likely than not that the veteran's current sinusitis, and headaches conditions are a result of the injury sustained on active duty, and subsequent surgeries."  A January 2011 statement endorsed by the Veteran's private otolaryngologist or ENT (ear, nose, and throat) includes the opinion that "the sinusitis is proximately due to his nasal septum deviation" (the remaining portion of the statement addresses the severity of his sinus disability.)  

The Veteran has also been afforded VA examinations which provide opinions against his claim.  A July 2009 report of VA examination for respiratory diseases (performed by a physicians assistant (PA)) concludes that it is less likely as not that his diagnosed allergic rhinitis is secondary to his deviated septum noted in active military service because there is no evidence in the STRs relating to seasonal or perennial allergic rhinitis and deviated septum would not cause seasonal or perennial allergy symptoms.  In a December 2009 addendum, the examiner concluded that sinusitis is also less likely as not related to the Veteran's service-connected nasal disability.  The rationale was that there was no objective indication of sinusitis.  A May 2010 VA examination (performed by an otolaryngologist) concludes that the Veteran "has never had any type of sinus disease whatsoever during my evaluation, either now or previously, and he really does not have any significant nasal disease that would be due to any nasal trauma in service."  In a March 2011 addendum, the VA otolaryngologist noted that the Veteran's private physician found "that there was a deformity of the septum with obstruction of the sinuses, and this is simply not true."  The examiner noted that the Veteran's private physician was probably not a specialist and that the Veteran "clearly has, as of todays CT scan, absolutely no evidence of any sinus disease, and his septum could not be more straight on midline."  Notably, treatment records received in March 2011 (after the addendum opinion) show this private physician is a ENT (the records are from SC Ear Nose Throat and Facial).  
In view of the conflicting evidence and opinions (none of which address whether the Veteran's service-connected nasal deformity with scar on bridge of nose may have aggravated the severity of any sinus disability), another VA examination to secure a medical nexus opinion and reconcile the conflicting opinions is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination (if possible, by an examiner other than the May 2010 examiner) to determine the nature, extent and etiology of any chronic sinus disability, including allergic rhinitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should clearly discuss whether a diagnosis of chronic sinus disability, to include allergic rhinitis, is warranted.  The examiner should address the contrary medical evidence in this regard. 

If the examiner finds that a diagnosis of chronic sinus disability, to include rhinitis, is warranted, then the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that such chronic sinus disability, including allergic rhinitis, is causally related to service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that such chronic sinus disability, including allergic rhinitis, is proximately due to or caused by the Veteran's service-connected nasal deformity with scar on bridge of nose?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that such chronic sinus disability, including allergic rhinitis, has been aggravated by the Veteran's service-connected service-connected nasal deformity with scar on bridge of nose?

Detailed reasons for all opinions expressed should be provided.

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for a chronic sinus disability, including rhinitis, to include as secondary to service-connected nasal deformity with scar on bridge of nose.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


